Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 2/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "within the wavelength spectrum of the solar simulator, for the 1000nm wavelength, more than 50% of the total irradiance of the solar simulator is provided by the LED light sources". The recited limitation is unclear since the recited limitation recites a range of the spectrum wavelength and then further specifies a specific wavelength 1000 nm which is more than 50% of the total irradiance of the solar simulator. The examiner is interpreting the limitation as "within the wavelength spectrum of the solar simulator, around the 1000 nm wavelength".
Claim 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting claim 19 as "wherein said non-LED light source is a tungsten halogen lamp".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 14-15, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (CN 102421220) (refer to IDS filed 2/16/2021).
Re claim 1: Chu discloses a solar simulator comprising an array of light sources (102, fig. 1) including LED light sources (R/G LED, see para [0019]) and at least one non-LED light source (infrared lamp, see para [0019]), wherein: - at least a portion of the infrared-light wavelength range (infrared lamp, see para [0019]) covered by said solar simulator (1, fig. 1) is covered only by said non-LED light source (infrared lamp, see para [0019]) (R/G LEDs cover 620-630 nm and 510-540 nm, see para [0019]), and wherein - more than 50% of the irradiance provided by the solar simulator is provided by the LED light sources (3/4 of the light source is made up of white LED, R/G LED, and UV LED while ¼ of light source is made infrared lamp, see para [0006], [0021], and fig. 2).  

Re claim 9: As best understood, Chu discloses a visible wavelength range is covered only by LED light sources (White and R/G LEDs, see para [0019]).

Re claim 14: Chu discloses the range of the wavelength spectrum of the solar simulator up to 800 nm (620-630 nm and 510-540 nm, see para [0019]) is covered only by said LED light sources (White and R/G LEDs, see para [0019]).  

Re claim 15: Chu discloses the range of the wavelength spectrum of the solar simulator up to 1000 nm (620-630 nm and 510-540 nm, see para [0019]) is covered only or for the most part by said LED light sources (White and R/G LEDs, see para [0019]).

Re claim 19: As best understood, Chu discloses said non-LED light source (infrared lamp, see para [0022]) is a tungsten halogen lamp (infrared halogen tungsten lamp, see claim 2).
	Re claim 20: Chu discloses said simulator (1) is a pulsed solar simulator (control system 3 can pulse the lights, see para [0022]).  

Re claim 22: Chu discloses said simulator (1) is a continuous solar simulator (continuous light output, see para [0002]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102421220) in view of Yakuphanoglu et al. (US 2019/0049078) (hereinafter Yakuphanoglu).
Re claim 2: Chu fails to teach said solar simulator comprises further a filtering device placed above the non-LED light source with respect to the irradiation direction of the solar simulator, said filtering device reducing the total irradiance provided said by non-LED light source.
Yakuphanoglu teaches a solar simulator (110, fig. 1C) comprises further a filtering device (100, fig. 1C) placed above the non-LED light source (111, fig. 1C) with respect to the irradiation direction (direction of 122, fig. 1C) of the solar simulator (110), said filtering device (100) reducing the total irradiance provided said by non-LED light source (infrared transmittance of 20% or less, see para [0049]).


Re claim 3: Chu fails to teach said filtering device reduces the wavelength range radiation emission spectrum of the non-LED light source.  
Yakuphanoglu teaches said filtering device (100, fig. 1) reduces the wavelength range radiation emission spectrum of the non-LED light source (infrared transmittance of 20% or less, see para [0049]).  
Therefore, in view of Yakuphanoglu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a filtering device which reduces the wavelength range radiation emission spectrum of the non-LED light source, in order to attenuate the output in a wide wavelength range from infrared wavelengths to ultraviolet wavelengths [Yakuphanoglu, 0004].

Re claim 4: Chu fails to teach said filtering device reduces to less than 15% the irradiance provided by said non-LED light source for wavelengths equal or lower than 750 nm.  
Yakuphanoglu teaches said filtering device (100, fig. 1) reduces to less than 15% the irradiance provided by said non-LED light source (111) for wavelengths equal or lower than 750 nm (near 0% at wavelengths around 550 nm, see fig. 2).  


Re claim 5: Chu fails teach said filtering device reduces to less than 10% the irradiance provided by said non-LED light source for wavelengths equal or larger than 1200 nm.  
Yakuphanoglu teaches said filtering device (100, fig. 1) reduces to less than 10% the irradiance provided by said non-LED light source (11) for wavelengths equal or larger than 1200 nm (transmission of wavelengths under 10% at wavelengths near 2500 nm, see fig. 2).  
Therefore, in view of Yakuphanoglu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a filtering device which reduces to less than 10% the irradiance provided by said non-LED light source for wavelengths equal or larger than 1200 nm, in order to attenuate the output in a wide wavelength range from infrared wavelengths to ultraviolet wavelengths [Yakuphanoglu, 0004].

Re claim 6: Chu fails teach said filtering device comprises an optical high-pass filter or an optical band pass filter.  
Yakuphanoglu teaches said filtering device (100, fig. 1) comprises an optical high-pass filter or an optical band pass filter (bands between 540 and 2500 nm are passed, see fig. 2).  
Therefore, in view of Yakuphanoglu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a filtering device 

Re claim 7: Chu fails to teach said portion covers at least the 1000-1200 nm wavelength range.  
Yakuphanoglu teaches a portion covers at least the 1000-1200 nm wavelength range (see fig. 3).  
Therefore, in view of Yakuphanoglu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the infrared lamp of Chu emits a portion covers at least at least the 1000-1200 nm wavelength range as shown in Yakuphanoglu, in order to provide light output of a desired wavelength [Yakuphanoglu, 0056].

Re claim 8: Chu fails to teach said portion covers a wavelength range including from 1100 nm onwards.  
Yakuphanoglu teaches a portion covers a wavelength range including from 1100 nm onwards (see fig. 3).  
Therefore, in view of Yakuphanoglu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the infrared lamp of Chu emits a portion covers a wavelength range including from 1100 nm onwards as shown in Yakuphanoglu, in order to provide light output of a desired wavelength [Yakuphanoglu, 0056].

s 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102421220).
Re claim 10: Chu teaches changing the LED light emitting intensity (see para [022]).
However, Chu fails to teach less than 10% of the total irradiance provided by said solar simulator is provided by said non-LED source.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the light intensity where less than 10% of the total irradiance provided by said solar simulator is provided by said non-LED source, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 11: Chu teaches changing the LED light emitting intensity (see para [022]).
However, Chu fails to teach less than 20% of the irradiance provided by said solar simulator within the wavelength range between 300 to 1200 nm is provided by said non-LED light source.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the light intensity where less than 20% of the irradiance provided by said solar simulator within the wavelength range between 300 to 1200 nm is provided by said non-LED light source to provide a desired light output distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

However, Chu fails to teach for less than 5% of the irradiance provided by said solar simulator within the wavelength range between 300 to 850 nm is provided by said non-LED light source.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the light intensity where less than 5% of the irradiance provided by said solar simulator within the wavelength range between 300 to 850 nm is provided by said non-LED light source to provide a desired light output distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 13: Chu teaches changing the LED light emitting intensity (see para [022]).
However, Chu fails to teach for the irradiance provided for wavelengths larger than 1000 nm is provided for more than 50% by the non-LED light source.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the light intensity where the irradiance provided for wavelengths larger than 1000 nm is provided for more than 50% by the non-LED light source to provide a desired light output distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 17: Chu teaches changing the LED light emitting intensity (see para [022]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the light intensity where within the wavelength spectrum of the solar simulator, for the wavelength range up to 1000nm, more than 50% of the total irradiance of the solar simulatorIn re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 18: As best understood, Chu teaches changing the LED light emitting intensity (see para [022]).
However, Chu fails to teach within the wavelength spectrum of the solar simulator, around the 1000 nm wavelength, more than 50% of the total irradiance of the solar simulator is provided by the LED light sources.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the light intensity where within the wavelength spectrum of the solar simulator, for the 1000nm wavelength, more than 50% of the total irradiance of the solar simulator is provided by the LED light sources to provide a desired light output distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102421220) in view of Wootton (US 2011/0241549).
Re claim 16: Chu fails to teach at least one of said LED light sources has a peak wavelength equal or larger than 900nm.  
Wootton teaches at least one of said LED light sources (301, fig. 24) (LED, see para [0173]) has a peak wavelength (see peak of 378, fig. 29A) equal or larger than 900 nm (see fig. 29A) (see para [0300]).
Therefore, in view of Wootton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light sources of Chu by substitution where at least one of said LED light sources of Chu has a peak wavelength equal or larger than 900 nm, in order to produce light in parts of the IR spectrum where LEDs are deficient [Wootton, 0173].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102421220) in view of Schiffer et al. (US 2019/0342973) (hereinafter Schiffer).
Re claim 21: Chu fails to teach the pulses are equal or longer than 500 ms.  
Schiffer teaches pulses are equal or longer than 500 ms (pulses the light for a short duration 1-5 microseconds to 500 milliseconds, see para [0026]).
Therefore, in view of Schiffer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the pulses of the light source such that the pulses are equal or longer than 500 ms, in order to adjust the light output frequency.

s 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102421220) in view of Chapman et al. (US 5,984,494) (hereinafter Chapman).
Re claim 23: Chu fails to teach  said LED light sources are distributed on an active face of at least one PCB.  
Chapman teaches said LED light sources (32, fig. 4) are distributed on an active face of at least one PCB (face of the base of 14, fig. 4).
Therefore, in view of Chapman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one PCB where said LED light sources are distributed on an active face of the at least one PCB, in order to support and hold the LED light sources to provide stable light emission.

Re claim 25: Chu fails to teach said PCB comprises further an opening, said non-LED light source being placed behind said opening.  
Chapman teaches said PCB (14, fig. 14) comprises further an opening (central opening of 14, fig. 4), said non-LED light source (18, fig. 1) being placed behind said opening (opening of 12, fig. 1).
Therefore, in view of Chapman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a PCB comprises further an opening, said non-LED light source being placed behind said opening, in order to support and hold the LED light sources to provide stable light emission.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102421220) in view of Gerlach (US 2004/0218387).

Gerlach teaches said LED light sources (102, fig. 1) are divided into at least six different type of LEDS (amber, red, cyan, orange, green, blue, indigo, see fig. 2) having different peak wavelength values (see figs. 2 and 3).  
Therefore, in view of Gerlach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add least six different type of LEDS having different peak wavelength values, in order to produce a wider wavelength spectrum for the light output distribution.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (CN 102421220) in view of Chapman et al. (US 5,984,494) as applied to claim 23 above, and further in view of Chen (US 2008/0197783).
Re claim 26: Chu in view of Chapman fails to teach said non-LED light source is placed on or above said active face, within a lamp housing.   
Chen teaches said non-LED light source (10, fig. 1) is placed on or above said active face (face of 21, fig. 1), within a lamp housing (housing of 50, fig. 1) (see fig. 3).   
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange said non-LED light source to be placed on or above said active face, within a lamp housing, in order to adjust the light output distribution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapman et al. (US 5,685,637), McDermott (US 4,963,798), Dennis (US 2015/0062894), Gauna et al. (US 2005/0259416), Coushaine et al. (US 2006/0187671) disclose a similar LED and non-LED light source arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHENG SONG/Primary Examiner, Art Unit 2875